DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed February 19, 2021 in response to the Office Action of November 20, 2020, is acknowledged and has been entered. Claims 1, 4-6, 15 are pending and currently being examined. Claim 14 is canceled. Claim 1 is amended.

Priority Reiterated
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/858507, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1 recites: “administering to the patient a priming composition comprising allogeneic cells to be rejected by the patient’s immune system in a manner that induces anti-allogeneic Th1 immunity, wherein the cells are harvested Th1 memory nanobeads prior to infusion to with cross-linked CD3/CD28 cell surface moieties.” Claim 15 recites: “wherein the harvested Th1 memory cells are incubated with the nanobeads for at least 4 to 18 hours.” Application No. 60/858507 fails to provide support for “nanobeads” or a specific incubation time with the nanobeads, including “at least 4-18 hours.” Application No. 60/858507 discloses that CD4+ cells are immobilized with anti-CD3 and anti-CD28 antibodies on days 0, 3, and 6 (p. 6, second paragraph). Application No. 60/858507 discloses CD4+ cells were incubated with CD3/CD28-coated beads (Dynal ASA, Oslo Norway) and Th1 cells were incubated with CD3/CD28-coated Miltenyi beads 4-12 hours before in vivo infusion. There is no disclosure or support for nanobeads, or for incubating Th1 memory cells with nanobeads for at least 4 to 18 hours.
Although Application No. 60/858507 discloses the use of CD3/CD28-monoclonal antibody coated Dynal and Miltenyi beads for expanding and/or activating cells, the art at the time of filing, 2006, Oberg et al (Immunological Methods, 2006, 64:353-360) indicates that the commercially available Dynal and Miltenyi beads for expanding and/or activating cells are microbeads, and not nanobeads (see references to CD3/CD28-monoclonal antibody coated microparticles at p. 354, col. 1; p. 356, col. 1; Figure5 legend; p. 358, col. 1, first paragraph; p. 359, col. 1). 
Thus, it appears that the instant claims contain material that is first disclosed and supported by priority application 11/936,948, US Patent 7/972,594, filed November 8, 2007 and receive the earliest effective filing date of November 8, 2007.

Maintained Rejection
(amendments addressed)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3.	Claims 1, 4, 5, 6, and 15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 9,695,397 (previously Application No. 12/570,442), in view of US patent Application Publication 2003/0134415, Gruenberg, published 2003, US Patent 6,207,147, Hiserodt et al, issued 2001; Invitrogen Dynabeads® CD3/CD28 T cell expander product description and protocols, October 19, 2001; Wulff et al (J Immunology, 2004, 173:776-786); and Bottini et al (J. Am. Chem. Soc.; 2007; 129: 7814-7823; Epub Jun 2, 2007). 
The claims of the US Patent and instant application are both drawn to methods of treating patients susceptible to cancer or having cancerous cells comprising administering allogeneic activated Th1 memory cells and cross-linking agents for cross-linking CD3 and CD28 to the patient to induce an anti-allogenic Th1 immune memory 
Gruenberg; Invitrogen; Hiserodt et al; Wulff et al; and Bottini et al teach and render obvious the repeated activation, harvesting, debeading, restimulation by cross-linking of CD3/CD28 utilizing CD3/CD28 monoclonal antibody-coated nanobeads for the reasons set forth of record. Gruenberg; Hiserodt et al; Wulff et al; and Bottini et al teach and render obvious incubation Th1 cells with the anti-CD3/anti-CD28 monoclonal antibody coated nanobeads for at least 4-18 hours before being administered to the patient, for the reasons set forth of record.
The US Patent states: “The priming vaccinations are generally administered to patients with high susceptibility to diseases such as elderly patients. The priming vaccinations may also be administered to patients who have had cancer but are in remission and might be harboring minimal residual disease but not a full tumor challenge.” Thus, the “individuals susceptible to cancer” in the patented claims reasonably encompass those individuals “having cancerous cells” and in remission but not labeled as having onset of cancer or full tumor challenge. Additionally, given the patented claims are intending to prophylactically treat cancer onset or full tumor challenge with the claimed reagents, it is well within the level of the ordinary skill artisan to perform the same method on patients having cancerous cells with an onset of cancer or full tumor challenge, given the teaching of the cited combined references for doing so.



Response to Arguments
4.	Applicants request that the rejection be held in abeyance as the scope of the instant claims has yet to be determined.
	Given no terminal disclaimers are filed, the claims remain rejected for the reasons of record.

5.	All other rejections recited in the Office Action mailed November 20, 2020 are hereby withdrawn in view of amendments. The cited prior art of record do not teach administering Th1 memory cells with anti-CD3/CD28 antibody nanobeads. The cited art of record teach magnetically separating, and washing or re-suspending Th1 cells in order to provide a pure population of cells free from beads. Similarly, Lum et al (J of Immunotherapy, 2001, 24:408-419) and Thompson et al (Clinical Cancer Research, 2003, 9:3562-3570) both teach that the state of the art at the time of effective filing was such that therapeutic Th1 cells expanded and activated with anti-CD3/CD28 antibody-coated paramagnetic beads were exposed to a magnet to remove beads and antibodies and purified prior to administration to human patients in the clinical setting (see Lum et al “Cell Expansion and Infusions on p. 409, col. 2; and see Thompson et al p. 3563, col. 2). The art does not teach or suggest administering Th1 cells still cross-linked to nanobeads.


6.	Conclusion: No claim is allowed.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642